United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10430
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus


PHILLIP MENDOZA, JR.,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 1:98-CR-62-4-C
                         --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, counsel for Phillip Mendoza,

Jr., has moved for leave to withdraw from this appeal and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).    Mendoza has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issue.    Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.